                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                        :
     Plaintiff                                   :           No. 1:18-cv-00756
                                                 :
       v.                                        :           (Judge Kane)
                                                 :
APPROXIMATELY $147,800.00 IN U.S.                :
CURRENCY SEIZED FROM A SAFE                      :
DEPOSIT BOX AT PEOPLE’S BANK                     :
HELD BY RAYNA HOMAN,                             :
     Defendant                                   :
                                                 :

                                       MEMORANDUM

       Before the Court is a motion for default judgment filed by the United States of America

(“Plaintiff”). (Doc. No. 14.) For the reasons that follow, the Court will grant the motion and

enter default judgment against Defendant and in favor of Plaintiff.

   I. BACKGROUND

       On April 5, 2018, Plaintiff initiated this action by the filing of a Verified Complaint of

Forfeiture in rem (the “Verified Complaint”). (Doc. No. 1.) The Verified Complaint seeks to

forfeit and condemn to the use of the United States approximately $147,800.00 in U.S. currency

seized from a safe deposit box at People’s Bank held by Rayna Homan (the “Defendant

Currency”), pursuant to 21 U.S.C. § 881(a), in connection with an investigation into the illegal

drug activities of Charles Homan, Rayna Homan’s spouse. (Id. ¶¶ 1, 8, 10.)

       The Verified Complaint alleges that on or about February 14, 2017, Charles Homan was

stopped by Transportation Security Administration (“TSA”) inspectors at the Baltimore

International Airport (“BWI”) after TSA discovered a certain amount of currency hidden in

Charles Homan’s carry-on luggage. (Id. ¶ 8.) During an interview with a Homeland Security

                                                 1
Investigations (“HSI”) Task Force Officer, Charles Homan indicated that the currency was

related to narcotics distribution, and further stated that he had additional currency and narcotics

at his residence in York County, Pennsylvania. (Id. ¶ 9.) On or about the same date, HSI and

the Pennsylvania State Police (“PSP”) executed a state search warrant for Charles Homan’s

residence, which resulted in the seizure of contraband and currency. (Id. ¶ 10.) The search also

revealed evidence that Charles Homan and Rayna Homan kept currency in a safe deposit box.

(Id.) Thereafter, on or about February 15, 2017, pursuant to a state search warrant, HSI and PSP

seized $147,800.00 in U.S. currency from a safe deposit box at People’s Bank held by Rayna

Homan. (Id. ¶ 11.) On or about November 28, 2017, a federal seizure warrant was issued for

the $147,800.00 in U.S. currency pursuant to 21 U.S.C. § 881(a)(6). (Id.)

       The Verified Complaint alleges that inquiries with the state of Pennsylvania on or about

November 11, 2017 regarding employment and earnings history for Charles and Rayna Homan

revealed negative results. (Id. ¶ 12.) The Verified Complaint asserts that from approximately

March 2011 to February 2017 the Homans made payments in cash or legal tender of

approximately $164,014.52. (Id. ¶ 13.) In addition, the Verified Complaint alleges that between

2009 and February 2017, the Homans paid approximately $59,000.00 on their home mortgage,

for total expenditures of $223,014.52. (Id. ¶¶ 13, 14.) The Verified Complaint alleges that

during that same period of time, the Homans had no source of income other than estate funds

willed to Rayna Homan in the approximate amount of $77,000.00, and Charles Homan’s claimed

sale of C.A. Homan Roofing for approximately $105,000.00. (Id. ¶ 14.) Accordingly, the

Verified Complaint alleges that the amount spent by the Homans exceeded their claimed income

by $41,014.52. (Id.) The Verified Complaint asserts that no legitimate source of income funded


                                                 2
the $147,800.00 Defendant Currency or the $163,640.00 in currency seized from Charles Homan

at BWI. (Id. ¶ 15.) Therefore, the Verified Complaint alleges that there is cause to believe that

the Defendant Currency constitutes proceeds of, or is derived from proceeds traceable to, the

commission or facilitation of violations of 21 U.S.C. §§ 841 and 846, and accordingly, the

Defendant Currency is liable to forfeiture to the United States for its use, pursuant to 21 U.S.C.

§881(a). (Id. ¶ 16.)

       In connection with its filing of the Verified Complaint on April 5, 2018, the United States

also filed a Legal Notice with the Court (Doc. No. 3), identifying the applicable procedures for

any person asserting an interest in or claim to the Defendant Currency to follow in order to file a

verified claim to the Defendant Currency. (Id.) At the same time, the Clerk issued an Arrest

Warrant in rem for the arrest of Defendant Currency. (Doc. No. 4.) On July 12, 2018, the

United States filed: a certificate of service (Doc. No. 5), indicating that on or about April 19,

2017, a copy of the Verified Complaint, Legal Notice and Arrest Warrant was served via

certified mail on an individual known to the United States as Charles and Rayna Homan’s legal

counsel, Christopher A. Ferro, and a Declaration of Publication (Doc. No. 6), representing that

notice of forfeiture in this case was posted on a government forfeiture internet site for at least

thirty consecutive days, beginning April 27, 2018.1 After obtaining entry of default from the

Clerk of Court (Doc. Nos. 10, 11), on October 30, 2018, the United States filed the instant

motion for default judgment (Doc. No. 14), with a proposed Order (Doc. No. 14-1), and

supporting brief (Doc. No. 15).
1
  That Notice stated that “[a]ny person claiming a legal interest in the Defendant Property must
file a verified claim with the court within 60 days from the first day of publication (April 27,
2018) of this Notice on the official government internet web site and an Answer to the complaint
or motion under Rule 12 of the Federal Rules of Civil Procedure within 21 days thereafter.”
(Doc. No. 6 at 2.)
                                                  3
   II.        STANDARD OF REVIEW

          Default judgments are governed by a two-step process set forth under Rule 55 of the

Federal Rules of Civil Procedure. An entry of default by the Clerk of Court under Rule 55(a) is a

prerequisite to a later entry of a default judgment under Rule 55(b). 10A Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 2682 (3d ed. 2007) (“Prior to obtaining a

default judgment under either Rule 55(b)(1) or Rule 55(b)(2), there must be an entry of default as

provided by Rule 55(a).”). Once the Clerk of Court has entered a default, the party seeking the

default may then move the court to enter a default judgment under Rule 55(b)(2). Entry of

default does not entitle a claimant to default judgment as a matter of right. 10 James Wm. Moore

et al., Moore’s Federal Practice § 55.31 (Matthew Bender ed. 2010). Indeed, it is well settled

that decisions relating to the entry of default judgments are committed to the sound discretion of

the district court. Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d Cir. 1987). Three factors

control the exercise of the district court’s discretion in assessing whether default judgment

should be granted following the entry of default: “(1) prejudice to the plaintiff if default is

denied, (2) whether the defendant appears to have a litigable defense, and (3) whether

defendant’s delay is due to culpable conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d

Cir. 2000) (citing United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir.

1984)).

          “A finding that default judgment is appropriate, however, is not the end of the inquiry.”

Martin v. Nat’l Check Recovery Servs., LLC, No. 12-1230, 2016 WL 3670849, at *1 (M.D. Pa.

July 11, 2016). Prior to entering a default judgment, the Court must also determine whether the

“unchallenged facts constitute a legitimate cause of action.” Wright et al., supra, § 2688; Broad.


                                                   4
Music, Inc. v. Spring Mount Area Bavarian Resort, Ltd., 555 F. Supp. 2d 537, 541 (E.D. Pa.

2008) (“Consequently, before granting a default judgment, the Court must . . . ascertain whether

the unchallenged facts constitute a legitimate cause of action, since a party in default does not

admit mere conclusions of law.”) (citations omitted). In conducting this inquiry, “the well-

pleaded, factual allegations of the complaint . . . are accepted as true and treated as though they

were established by proof.” E. Elec. Corp. of N.J. v. Shoemaker Const. Co., 652 F. Supp. 2d

599, 605 (E.D. Pa. 2009) (citation omitted). While the Court must accept as true the well-

pleaded factual allegations of the complaint, the Court need not accept the moving party’s factual

allegations or legal conclusions relating to the amount of damages. Comdyne I, Inc. v. Corbin,

908 F.2d 1142, 1149 (3d Cir. 1990).

        Here, the United States seeks default judgment and in rem forfeiture pursuant to 28

U.S.C. § 881 against the Defendant Currency. Section 881 provides the following description of

property subject to civil forfeiture:

        All money, negotiable instruments, securities, or other things of value furnished
        or intended to be furnished by any person in exchange for a controlled substance
        or listed chemical in violation of this subchapter, all proceeds traceable to such an
        exchange, and all moneys, negotiable instruments, and securities used or intended
        to be used to facilitate any violation of this subchapter.

21 U.S.C. § 881(a)(6).

        Rule G of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions prescribes specific requirements governing forfeiture in rem actions. See Fed.

R. Civ. P. Supp. R. G. Under the Rule, a complaint for forfeiture must be verified and state the

grounds for subject matter jurisdiction, in rem jurisdiction over the property, and venue; describe

the property with reasonable particularity, and state the property’s location when any seizure


                                                  5
occurred as well as when the action is filed; identify the statute under which the forfeiture action

is brought; and provide sufficiently detailed facts supporting a reasonable belief that the

government will meet its burden of proof at trial. See id. at G(2). Further, if the property is

already in the government’s possession, custody or control, the Clerk must issue a warrant to

arrest the property. Id. at (3)(b). Upon issuance of the arrest warrant, the government can arrest

the property. Id. at (3)(c). The government must also publish notice of the forfeiture action for

any potential claimants to the property of which it is not aware, and provide direct notice to any

potential claimants known to exist. Id. at (4). For potential claimants not known to the

government, it must publish notice within a reasonable time after the filing of a verified

complaint, and can publish such notice on an official government forfeiture website for at least

thirty consecutive days. Id. at (4)(a)(iv)(C). For potential claimants of the property known to the

government, it must send notice of the action and a copy of the verified complaint to the

potential claimants in accordance with Rule G. Id. at (4)(b)(i). To make a claim for the

defendant property and avoid forfeiture, a potential claimant must file a claim with the Clerk of

Court identifying the claimant’s interest in the property within the time frame established by

Rule G. Id. at (5)(a).

   III.      DISCUSSION

          Having reviewed the Verified Complaint, Legal Notice, Arrest Warrant, certificate of

service and Declaration of Publication, as well as the moving papers filed by the United States,

the Court finds that entry of default judgment against the Defendant Currency and in favor of

Plaintiff is appropriate. As an initial matter, it appears from the Court’s review of the above

filings that the United States has complied with all requirements of Rule G governing asset


                                                 6
forfeiture actions – filing a verified complaint, obtaining an arrest warrant, sending notice of the

action with appropriate documentation to counsel for the Defendant Currency owners,2 and

publishing notice of the action on its official forfeiture website, www.forfeiture.gov, for thirty

consecutive days. (Doc. No. 6.) Despite proper notice, no answer to the complaint or claim to

the Defendant Currency has been filed. Accordingly, the United States requested entry of default

from the Clerk, and after the Clerk’s entry of default, filed the instant motion seeking entry of

default judgment and a final order of forfeiture.

       Further, the Court observes that Plaintiff’s unchallenged allegations in the Verified

Complaint, taken as true, state a legitimate cause of action for forfeiture, as the Verified

Complaint alleges that Charles Homan admitted his involvement in illegal drug activity, and that

the funds seized from him at BWI on February 14, 2017 were related to those illegal activities.

(Doc. No. 1 ¶ 9.) Based on those admissions, a search of the Homan residence led to the

ultimate seizure of the contents of Rayna Homan’s safe deposit box containing the Defendant

Currency. (Id. ¶¶ 10-11.) The lack of legitimate income sources for Charles and Rayna Homan

during the relevant period suggests that the Defendant Currency was related to illegal drug

activity and subject to forfeiture. (Id. ¶¶ 12-16.) See U.S. v. $88,000.00 in U.S. Currency, No.

17-1439, 2018 WL 1217446, at *3 (W.D. Pa. Feb. 7, 2018), report and recommendation adopted,

No. 17-1439, 2018 WL 1183219 (W.D. Pa. Mar. 7, 2018) (holding that the United States met its

burden to establish funds subject to forfeiture where currency was bundled in a manner

indicative of drug trafficking, and there was a positive canine alert, as well as objectively false

accounts of the source and use of the currency); U.S. v. $75,000.00 in U.S. Currency, No. 2:14-
2
  In its brief in support of its motion, the United States represents that after receiving service of
the relevant documents, counsel for the Defendant Currency owners contacted the government to
discuss the complaint. (Doc. No. 15 at 2.)
                                                   7
cv-7633 (WHW), 2015 WL 3409468, at *4 (D.N.J. May 27, 2015) (finding that false statements

to investigators, nervous behavior in front of TSA and agents, a history of involvement with

illegal narcotics, sighting of marijuana in defendant’s residence shortly before seizure, a drug

canine’s positive detection of controlled substances, as well as a lack of identified legitimate

sources for the funds constituted grounds for forfeiture).

       Finally, the Court finds that the three Chamberlain factors weigh in favor of entering

default judgment against the Defendant Currency. First, if the Court declines to enter default

judgment, the United States will be prejudiced because “it has no other remedy against the

Defendant currency.” U.S. v. $16,010.00 in U.S. Currency, No. 11-945, 2011 WL 2796338, at

*6 (D.N.J. July 13, 2011). Second, the owners of Defendant Currency have not asserted any

meritorious defenses to the claim of the United States through the filing of an answer or other

responsive pleading to the complaint, the filing of a claim to the Defendant Currency, or through

the filing of a response to the instant motion. Consequently, the Court is unable to conclude that

the Defendant Currency owners have a viable, litigable defense. See U.S. v. $6,700.00 in U.S.

Currency, 307 F. Supp. 3d 419, 423-24 (D.V.I. 2018) (finding entry of default judgment

appropriate in the absence of evidence that any potential claimant would have a litigable defense

were they to appear). Third, the Court cannot discern from the record any excuse or justification

for the failure of the Defendant Currency owners to respond, apart from their culpability, where

they were “properly notified of the action, had ample time to respond, and failed to appear.” Id.

Accordingly, the Court is satisfied that the Chamberlain factors counsel in favor of entering

default judgment in favor of Plaintiff, and thus, will grant Plaintiff’s motion for default

judgment.


                                                  8
   IV.      CONCLUSION

         Based on the foregoing, the Court will grant Plaintiff’s motion for default judgment.

(Doc. No. 14.) An appropriate Order follows.




                                                 9
